Citation Nr: 1402911	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-37 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure. 

2. Entitlement to service connection for a bilateral eye disorder, claimed as pterygium.  

3. Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.  He also has service in the Navy Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the appeal is currently with the RO in Atlanta, Georgia.  

The Veteran testified before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is of record.

The issues of entitlement to a low back disorder and bilateral eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his hearing before the Board in August 2013, the Veteran requested that his claim for service connection for a respiratory disorder be withdrawn.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for respiratory disorder, to include as due to asbestos exposure, have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204 (2013).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists. In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2013).

Here, at the hearing before the Board in August 2013, the Veteran requested that his claim for service connection for a respiratory disorder, to include as due to asbestos exposure, be withdrawn.  See Hearing Transcript, p. 2 (August 16, 2013).  He also submitted this request in writing, and this request is part of the record.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to this claim is not appropriate.  The Board no longer has jurisdiction over it and, as such, must dismiss the appeal as to this issue.


ORDER

The issue of entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure, is dismissed without prejudice. 


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the remaining issues must be remanded for a number of reasons.  

First, although the RO was unable to acquire the Veteran's service treatment records and sent him a formal finding of unavailability in May 2009, the Veteran was nonetheless able to obtain his service treatment records on his own.  However, it does not appear that these records have been considered by the RO, and there has not been a supplemental statement of the case (SSOC) issued since they were incorporated into the claims file.  Thus, before the Board may consider these claims, this evidence must first be reviewed by the RO.  38 C.F.R. § 20.1304 (2013).  

Moreover, these records corroborate the Veteran's statements at his hearing before the Board in August 2013 that he received treatment for pterygium of the eyes in July 1977.  Additionally, at a January 1997 evaluation, he stated to the treating physician that he injured his low back "on January 11th and 12th [when] he was on a military drill weekend."  See 38 C.F.R. § 3.6(a), (c), (d) (2013) (Veteran may also be eligible for benefits under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) based on any period of active duty for training or inactive duty for training where the Veteran was disabled from an injury).  Therefore, VA examinations and opinions are required for these claims. 

Next, the Veteran has made a few additional statements to treating physicians, as well as at his hearing before the Board in August 2013, that require clarification and further development, if necessary.  Specifically, at a January 1997 evaluation, he stated that he had been prescribed Naprosyn and cyclobenzaprine through a VA provider.  Currently, there are no VA treatment records in the claims file from prior to 2006.  Given the possibility that VA records exist from prior to this date, an additional attempt should be made to acquire any additional VA treatment records that may be available. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities which impact the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

Moreover, the record indicates that the RO attempted to acquire records from the Kaiser Permanente Medical System in San Diego, California, and from Miami Deering Hospital, in Miami, Florida.  Both attempts were apparently unavailing.  However, at his hearing before the Board, the Veteran also stated that he received private health care from a medical center in Toronto, Ontario.  As these records may be relevant to proper adjudication of these claims, an attempt should be made to acquire these records as well.  

Finally, the Veteran's personnel records do not indicate service in the Navy Reserve more recently than 1998.  However, at his hearing, he stated "You know when I went overseas, when I was in Afghanistan . . . I went to sick bay."  This raises the possibility that he may have a second period of active duty service that may as yet be unaccounted for.  Thus, additional development is necessary on this front.  

Accordingly, the case is REMANDED for the following action:

1. Acquire all available treatment records for the period since 1977 from the VA Medical Centers in 

(a) San Diego, California

(b) Buffalo, New York

(c) Miami, Florida

(d) Atlanta, Georgia

Records should also be obtained from any other VA medical facility where the Veteran has received treatment.  If the Veteran has received any additional relevant treatment from a private facility, and the records of such treatment are not of record, the AMC should attempt to acquire these records after obtaining the Veteran's authorization.  Particular attention should be paid to any private treatment he received while residing in Toronto, Ontario.  

2.  Request from the Veteran clarification as to the nature of his service in Afghanistan.  If such service is corroborated by supporting documentation, the RO should take all necessary steps to acquire all relevant information related to such service including, if available, service treatment and personnel records.  

3.  Then, afford the Veteran an appropriate VA examination(s) to determine the nature, extent, and etiology of any low back and eye disorder that may be present.  The claims folder should be made available to and reviewed by the examiner(s).  All indicated studies deemed necessary should be performed, and all findings of these tests should be reported in detail.  The examiner(s) should express the following opinions: 

(a) Whether it is at least as likely as not (i.e., a 50% possibility or greater) that the Veteran has a low back disorder that had its onset in, or is otherwise etiologically related to, active service or to any period of any service in the Navy Reserve.  

(b) Whether it is at least as likely as not (i.e., a 50% possibility or greater) that the Veteran has an eye disorder that had onset in, or is otherwise etiologically related to, active service or to any period of any service in the Navy Reserve.  

If DBQs are utilized, the RO should ensure that all appropriate DBQ forms are provided to address the relevant disorders.  All opinions must be accompanied by an adequate reasons and bases. Such reasons and bases may include, but is not limited to, the presence of symptomatology in service, specifically cited medical literature, and past evidence in the record, especially prior VA examination report(s).
The examiner(s) must consider the Veteran's lay statements regarding the incurrence of these disorders, and the continuity of symptomatology. If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner(s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completion of the foregoing, readjudicate the claims on appeal. If the benefits sought remain denied, the Veteran and his representative must be furnished an SSOC and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


